In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated October 20, 1986, which granted the plaintiff summary judgment in the principal amount of $25,000.
Ordered that the appeal is dismissed, without costs or disbursements.
The record discloses that the plaintiff died prior to service of the motion for summary judgment on his behalf, which is the subject of this appeal, and no legal representative has been substituted for him in this action (see, CPLR 1015 [a]). Therefore, this court has no jurisdiction to determine the appeal, and the judgment granted in his favor is void (see, Catalfamo v Flushing Natl. Bank, 124 AD2d 624; Ludlam Stead v Rezza, 118 AD2d 628; Paul v Ascher, 106 AD2d 619). Lawrence, J. P., Eiber, Harwood and Balletta, JJ., concur.